  Case 3:21-cv-00318-NJR Document 8 Filed 03/26/21 Page 1 of 4 Page ID #29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEXTER D. STEWART,                                 )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )          Case No. 21-cv-318-NJR
                                                    )
                                                    )
 CASEYVILLE POLICE DEPARTMENT                       )
 and JAMES GOMERIC,                                 )
                                                    )
                Defendants.                         )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Dexter D. Stewart, a pretrial detainee at the St. Clair County Jail, brings this action

for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

       Stewart lists the Caseyville Police Department and James Gomeric [sic] as defendants but

fails to include any allegations against either defendant. In fact, the parts of his form Complaint

marked “Statement of Claim” and “Request for Relief” are blank (Doc. 1, pp. 6-7). There are no

allegations to suggest that either defendant violated Stewart’s constitutional rights. A complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to relief,”


                                                  1
    Case 3:21-cv-00318-NJR Document 8 Filed 03/26/21 Page 2 of 4 Page ID #30




Fed. R. Civ. P. 8(a), in order to “give defendants fair notice of the claims against them and the

grounds for supporting the claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011) (citing

Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). A successful Complaint generally alleges “the who, what,

when, where, and how…” See DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Thus,

if Stewart wants to pursue his claims, he must file an amended complaint. The amended complaint

should identify who violated Stewart’s constitutional rights by name, include a description of how

his rights were violated, and disclose when that violation took place.

                                           Pending Motions

        As to Stewart’s motion for counsel (Doc. 3), he states that he has contacted several

attorneys. Given the early stage of the litigation, however, it is difficult to accurately evaluate the

need for the assistance of counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013)

(“[U]ntil the defendants respond to the complaint, the plaintiff’s need for assistance of counsel ...

cannot be gauged.”). 1 Further, counsel is not needed at this time because the Court finds Stewart

capable of submitting an Amended Complaint on his own. Thus, Stewart’s motion for counsel is

DENIED without prejudice. He may renew his request for the recruitment of counsel at a later

date.

                                              Disposition

        Accordingly, Stewart’s Complaint is DISMISSED without prejudice for failure to state

a claim.




1
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.

                                                    2
  Case 3:21-cv-00318-NJR Document 8 Filed 03/26/21 Page 3 of 4 Page ID #31




       Stewart is GRANTED leave to file a “First Amended Complaint” on or before April 23,

2021. Should he fail to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. Fed. R. App. P.

41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Stewart must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Stewart is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether he elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Stewart is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).




                                                 3
  Case 3:21-cv-00318-NJR Document 8 Filed 03/26/21 Page 4 of 4 Page ID #32




       The Clerk is DIRECTED to mail Stewart a blank civil rights complaint form for use in

preparing the First Amended Complaint.

       IT IS SO ORDERED.

       DATED: 3/26/2021

                                                ___________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                            4
